    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 1 of 8 PageID #:259



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


Allen Jordan Baisi,                      )
                                         )
            Plaintiff,                   )
                                         )
                                         )
                                         )
                                         )
                                         )
      v.                                 ) No. 18-cv-58
                                         )
                                         )
                                         )
Colleen Elizabeth Burke, Brij            )
Mohan, Zaida Iris Ndife, and             )
Angela Maria Owens,                      )
                                         )
            Defendants.

                       Memorandum Opinion and Order

     Plaintiff is a federal prisoner formerly incarcerated at the

Metropolitan Correctional Center (“MCC”) in Chicago, Illinois, and

currently housed at the Great Plains Correctional Institution (the

“GEO Facility”) in Hinton, Oklahoma. In this action, plaintiff

alleges    that   defendants    violated     his   constitutional      rights     by

transferring him from the MCC to the GEO Facility in retaliation for

a previous lawsuit he filed against MCC employees and with deliberate

indifference to his serious medical needs. Before me is defendants’

motion to dismiss the complaint, which I grant for the following

reasons.

     The GEO Facility is operated by the GEO Group, Inc., a private

contractor. Plaintiff alleges that in January of 2016, he dislocated
    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 2 of 8 PageID #:260



his shoulder in a fall, suffering a serious injury that he claims

was exacerbated by the MCC staff’s failure to treat him in a timely

or appropriate manner. The following month, plaintiff filed a pro se

action pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), against six individuals,

including defendants Angela Owens, the warden of the MCC, and Zaida

Ndife, the facility’s Health Administrator, alleging that their

failure to provide him adequate medical care violated the Eighth

Amendment. See Baisi v. Cordova, No. 16-CV-2661 (N.D. Ill. 2016)

(“Baisi I”). After screening the complaint as required by 28 U.S.C

§§1915(e)(2) and 1915A(a), Judge Gettleman dismissed defendants

Owens and Ndife on the ground that plaintiff had not alleged their

personal involvement in the asserted constitutional violation. See

Baisi I, Order of 04/29/2016. The court allowed plaintiff’s claims

to proceed against several other individuals, none of whom is named

here, and recruited counsel to represent plaintiff. Plaintiff later

dismissed these claims voluntarily on September 29, 2016, before any

summons had issued or any defendant had appeared in the case, because

he determined that he had not exhausted his administrative remedies.

     Meanwhile, plaintiff underwent surgery on his shoulder on May

26, 2016. Thereafter, defendant Brij Mohan, the MCC’s Clinical

Director, assessed plaintiff and recommended a six-week course of

physical therapy to begin on June 14, 2016. Plaintiff’s orthopedic

surgeon likewise ordered a six-week course of physical therapy and


                                        2
      Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 3 of 8 PageID #:261



advised plaintiff that physical therapy was “a necessary and critical

component”         of    his        recovery.         Defendant          Mohan    noted     these

recommendations when he reassessed plaintiff on June 8, 2016, and he

ordered a follow-up visit with the orthopedic surgeon later that

month. According to the complaint, Mohan informed plaintiff that he

was on a “medical hold” until his physical therapy was completed,

meaning that plaintiff could not be transferred to another facility

during that time. Nevertheless, on July 14, 2016—after just three

sessions      of   the    prescribed           physical       therapy,     defendant      Colleen

Burke,    a    nurse      at       the   MCC,    filled       out    a    form    “authorizing”

plaintiff’s transfer to the GEO Facility. Plaintiff claims that since

his transfer to the GEO Facility, he has received no treatment for

his    shoulder         and    has       had    only      a    single       physical      therapy

“consultation.”

       The instant Bivens action, filed in January of 2018, asserts

that defendants violated the First and Eighth Amendments of the

United     States        Constitution            and      conspired        to     violate     his

constitutional rights by intentionally failing to comply with his

medical    hold     and       by    transferring        him     to   the    GEO    Facility    in

retaliation for his filing of Baisi I. He claims that defendants

knew that his transfer would interrupt his prescribed physical

therapy and knew that he would not receive adequate medical care at

the GEO Facility because: 1) on April 23, 2015, an audit by the

Office of the Inspector General found inadequate staffing at the


                                                  3
      Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 4 of 8 PageID #:262



health services unit at a facility operated by the GEO Group; 2) on

January 28, 2016, an investigative exposé reported thirty-eight

inmate deaths potentially linked to inadequate medical care at

privately contracted prisons; and 3) on February 9, 2016, U.S. House

Representative John Conyers, Jr., made remarks on the Congressional

Record regarding immigrant deaths in private prisons. Compl. at ¶ 74.

       Defendants have moved to dismiss the complaint in its entirety,

arguing, inter alia, that plaintiff’s First Amendment and conspiracy

claims are foreclosed by Ziglar v. Abassi, 137 S. Ct. 1843 (2017),

and    that   they    are    entitled    to      qualified      immunity    on   all   of

plaintiff’s      asserted     claims.     Although        the    parties’     extensive

discussion     of    the    first    issue       raises   a   host    of   complex     and

interesting questions on which reasonable minds may differ, this

case does not compel their resolution because even assuming that

such claims are cognizable in theory, plaintiff’s complaint does not

plausibly      allege       the     violation       of    any    clearly-established

constitutional       right.       Accordingly,      defendants       are   entitled    to

qualified immunity, and I dismiss the complaint on that basis.

       Plaintiff’s retaliation claims rest explicitly “[u]pon the

inferences that may be drawn from the chronology of events,” Compl.

at ¶¶ 113-14, 117-20, 124-26, and 137. He places special emphasis on

the fact that his transfer was ordered three weeks after he met with

his attorney at the MCC, and a week after his attorney filed an

appearance in Baisi I. The trouble with his retaliation theory,


                                             4
    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 5 of 8 PageID #:263



however, is that the complaint does not allege that the individuals

he sues here were even aware of Baisi I (recall that Owens and Ndife—

the only defendants named in both cases—were dismissed at the

screening stage prior to being served, and that the remaining

defendants were likewise dismissed prior to receiving a summons),

nor does the complaint suggest that defendants knew anything about

the visit by plaintiff’s attorney or the reasons for it. Without any

factual basis in the complaint from which to infer that defendants

knew about Baisi I, or had any reason to suspect that his lawyer’s

visit was related to the claims he asserted in that case, his theory

that defendants conspired to transfer him to the GEO Facility in

retaliation for that lawsuit does not raise his “right to relief

above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007).

     Moreover,     the   complaint     fails     to   allege     any   defendants’

individual participation in the alleged constitutional violations.

Indeed, Nurse Burke is the only defendant alleged to have played any

role in effectuating his transfer to the GEO Facility, and her

involvement appears to have been ministerial: Plaintiff states that

Burke “completed an Inmate Intra-system Transfer form” in which she

identified    plaintiff’s     shoulder       injury   as    a   “current”    health

problem, and indicated that plaintiff should be given a two piece

uniform   “till   full    recovery     of    shoulder      surgery”    as   well   as

prescription and over-the-counter strength ibuprofen. Id. at ¶ 65.


                                         5
    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 6 of 8 PageID #:264



Plaintiff complains that Burke did not also include his physical

therapy orders in these notations, but even if that omission was

wrongful, there remains no basis for concluding that Burke had any

control over the transfer itself, nor does it offer any reason to

suspect that she acted with either a retaliatory motive or deliberate

indifference to plaintiff’s serious medical needs.

     Meanwhile, plaintiff attributes no affirmative conduct at all

to the remaining defendants (with the exception of Dr. Mohan, who he

claims prescribed the physical therapy he says he needs), nor does

he suggest that Dr. Mohan, Nurse Burke, or Health Administrator Ndife

had any authority over his transfer to the GEO Facility. And while

it may be reasonable to assume that Warden Owens had such authority,

plaintiff does not allege that she knew anything about his medical

needs prior to the date he claims the transfer was authorized on

July 14, 2017. Indeed, he alleges only that after the transfer was

initiated, he sent an urgent electronic message to Owens (as well as

to Mohan and Ndife) on Saturday, July 16, 2016, expressing his

concern that the transfer would interfere with his physical therapy

and his request to remain at the MCC. But the mere fact that these

missives went unanswered, or that the transfer was carried out as

scheduled two days later despite plaintiff’s concerns, does not,

without more, suggest either a retaliatory motive or deliberate

indifference to plaintiff’s medical needs on the part of Warden

Owens.


                                        6
    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 7 of 8 PageID #:265



        Indeed, deliberate indifference “requires that a defendant

actually know about yet disregard a substantial risk of harm to an

inmate’s health or safety.” Rasho v. Elyea, 856 F.3d 469, 476 (7th

Cir. 2017). Yet, the only factual basis for plaintiff’s claim that

defendants knew about the risk that his physical therapy regime would

be interrupted by a transfer to the GEO Facility is the trilogy of

published materials he cites from 2015 and 2016, one of which found

fault    with   health   services     staffing     at   “a   GEO-run    facility”

(apparently not the GEO Facility to which plaintiff was transferred),

and two of which reported an alarming number of inmate deaths in

private prisons. While inadequate staffing and inmate deaths are

certainly cause for concern, the publications as plaintiff describes

them in his complaint are a decidedly slim reed on which to claim

that Warden Owens actually knew that his transfer to the GEO Facility

posed a substantial risk of harm to his health because it would

interrupt his prescribed physical therapy.

        Finally, even if plaintiff’s allegations were sufficient to

plead that any defendant was deliberately indifferent to his serious

medical needs, he offers no authority to suggest that by transferring

him to a private prison facility with potentially inferior health

services, a reasonable government official would have known that he

or she was violating clearly established law. Even at the motion to

dismiss    stage,   “plaintiff    carries    the    burden   of   defeating       the

qualified immunity defense.” Chasensky v. Walker, 740 F.3d 1088,


                                        7
    Case: 1:18-cv-00058 Document #: 46 Filed: 01/09/19 Page 8 of 8 PageID #:266



1095 (7th Cir. 2014). To overcome defendants’ assertion of qualified

immunity, plaintiff must show that the constitutional right he seeks

to vindicate was clearly established at the time of the conduct in

question. This inquiry “must be undertaken in light of the specific

context of the case, not as a broad general proposition.” Saucier v.

Katz, 533 U.S. 194, 201 (2001), receded from in part by Pearson v.

Callahan, 555 U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009).

Indeed, plaintiff acknowledges that the right he asserts “must be

sufficiently particularized to put potential defendants on notice

that their conduct is probably unlawful.” Sherman v. Four Cty.

Counseling Ctr., 987 F.2d 397, 401 (7th Cir. 1993). Yet, his argument

in this connection merely reiterates the legal standard that applies

generally to such claims. See Opp. at 35 (“[i]t is also clearly

established law that it violates a plaintiff’s constitutional rights

if a prison official is deliberately indifferent to a serious medical

need.”). Indeed, none of plaintiff’s cited authorities suggests that

a reasonable prison official would have known that by transferring

plaintiff to the GEO Facility despite a medical hold for physical

therapy, she was violating his rights under the Eighth Amendment.

     For the foregoing reasons, defendants’ motion is granted.

                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: January 9, 2019


                                        8
